DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2, line 1 please delete “A system”  and replace with “The system”.
Claim 3, line 1 please delete “A system”  and replace with “The system”.
Claim 4, line 1 please delete “A system”  and replace with “The system”.
Claim 5, line 1 please delete “A system”  and replace with “The system”.
Claim 6, line 1 please delete “A system”  and replace with “The system”.
Claim 7, line 1 please delete “A system”  and replace with “The system”.
Claim 9, line 1 please delete “A method”  and replace with “The method”.
Claim 10, line 1 please delete “A method”  and replace with “The method”.
Claim 11, line 1 please delete “A method”  and replace with “The method”.
Claim 12, line 1 please delete “A method”  and replace with “The method”.
Claim 13, line 1 please delete “A method”  and replace with “The method”.
Claim 14, line 1 please delete “A method”  and replace with “The method”.
Claim 15, line 1 please delete “A method”  and replace with “The method”.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a system or method of extracting water from atmospheric air, comprising a vapor absorber vessel having atmospheric air inlet and outlet ports, at least one liquid desiccant inlet port, at least two liquid desiccant outlet ports, and a surface on which said liquid desiccant flows between said at least one liquid desiccant inlet port and said at least two liquid desiccant outlet ports; an absorption cycle pump adapted to circulate a first portion of said liquid desiccant from a first of said outlet ports to said at least one inlet port; a flash drum vapor desorber adapted to receive a second portion of said liquid desiccant from a second of said outlet ports, after passage through an expansion valve, said flash drum vapor desorber incorporating a heat exchanger for supplying heat to liquid desiccant therein; a vapor condenser receiving desorbed vapor from said flash drum vapor desorber, said condenser incorporating condensation surfaces adapted to be cooled to a temperature of less than 20.degree. C., for enabling the condensing of said desorbed vapor to water; an output conduit for collecting water condensed in said vapor condenser; and a heat exchanger located such that it receives desorbed heated liquid desiccant from said flash drum vapor desorber and transfers part of its sensible heat to vapor-charged liquid desiccant passing from said vapor absorber vessel to said flash drum vapor desorber of instant claim 1 or comprising the steps of: passing said air in an absorber vessel over a surface containing a liquid desiccant, the major part of said liquid desiccant being circulated across said surface; extracting a part of said circulating liquid desiccant from said absorber vessel, and passing it through an expansion valve to a flash drum vapor desorber at a sub-atmospheric pressure; heating said liquid desiccant in said flash drum vapor desorber to desorb water vapor from said liquid desiccant; passing said water vapor emitted in said flash drum vapor desorber to a vapor condenser; cooling condensation surfaces in said vapor condenser to a temperature of less than 20.degree. C. to condense said water vapor into water; and collecting said water in a storage vessel, wherein desorbed heated liquid desiccant from said flash drum vapor desorber is returned to said absorber vessel through a heat exchanger adapted to enable transfer of part of its sensible heat content to said liquid desiccant passing from said absorber vessel to said flash drum vapor desorber of instant claim 8.
The closet prior art references, (US 20060130654) to King et al. teaches  system and method for recovering water from atmospheric air comprising: charging liquid desiccant with water vapor in a vapor absorber vessel (element 18- fig. 1&2) having atmospheric air inlet (element 24 -fig. 1) and outlet (element 26 -fig. 1) ports and a liquid desiccant inlet (element 32 - fig. 1&2) and outlet (fig. 1; element 403 -fig.2) ports; circulating of part of the liquid desiccant by an absorption cycle pump (element 444 - fig. 2); desorption of the water vapor in a vapor desorber (element 12 - fig. 1&2) which receive part of the liquid desiccant from the vapor absorber outlet port, after passage through an expansion valve (fig. 1-2 ; para. [0037]), wherein the vapor desorber incorporating an element for supplying heat (element 48 -fig. 1&2) to the liquid desiccant; condensing of the water vapor in a vapor condenser (element 52 - fig.l&2) which receive desorbed vapor from the vapor desorber and includes a cooling element (element 58 - fig. 1&2) for condensing the desorbed vapor to water; collecting the condensed water by an output conduit (fig. 1-3); and transferring heat from the stream of the liquid desiccant stream which flows from the vapor desorber to the vapor absorber vessel to the stream of the liquid desiccant which passes from the vapor absorber vessel to the vapor desorber by a heat exchanger (element 80 - fig. 2). King further teaches (abstract; fig. 1&2; para. [0004],[0006], [0022], [0037], [0045], [0064] that vapor desorber and condenser are operated under sub atmospheric pressure, and that (para. [0054]) the water vapor is condensed in the condenser vessel within a temperature range of between 20° C and 85°C and Stuckenberg (US 20180196571) teaches the desiccant column 201 may be embodied as a membrane-separated desiccant column, having a desiccant flow path on a first side of a porous membrane, and an air flow path on an opposite, second side of the porous membrane; however, the reference fails to disclose, suggest or teach a vapor absorber vessel having atmospheric air inlet and outlet ports, at least one liquid desiccant inlet port, at least two liquid desiccant outlet ports, and a surface on which said liquid desiccant flows between said at least one liquid desiccant inlet port and said at least two liquid desiccant outlet ports; an absorption cycle pump adapted to circulate a first portion of said liquid desiccant from a first of said outlet ports to said at least one inlet port; a flash drum vapor desorber adapted to receive a second portion of said liquid desiccant from a second of said outlet ports, after passage through an expansion valve, said flash drum vapor desorber incorporating a heat exchanger for supplying heat to liquid desiccant therein; a vapor condenser receiving desorbed vapor from said flash drum vapor desorber, said condenser incorporating condensation surfaces adapted to be cooled to a temperature of less than 20.degree. C., for enabling the condensing of said desorbed vapor to water; an output conduit for collecting water condensed in said vapor condenser; and a heat exchanger located such that it receives desorbed heated liquid desiccant from said flash drum vapor desorber and transfers part of its sensible heat to vapor-charged liquid desiccant passing from said vapor absorber vessel to said flash drum vapor desorber of instant claim 1 or comprising the steps of: passing said air in an absorber vessel over a surface containing a liquid desiccant, the major part of said liquid desiccant being circulated across said surface; extracting a part of said circulating liquid desiccant from said absorber vessel, and passing it through an expansion valve to a flash drum vapor desorber at a sub-atmospheric pressure; heating said liquid desiccant in said flash drum vapor desorber to desorb water vapor from said liquid desiccant; passing said water vapor emitted in said flash drum vapor desorber to a vapor condenser; cooling condensation surfaces in said vapor condenser to a temperature of less than 20.degree. C. to condense said water vapor into water; and collecting said water in a storage vessel, wherein desorbed heated liquid desiccant from said flash drum vapor desorber is returned to said absorber vessel through a heat exchanger adapted to enable transfer of part of its sensible heat content to said liquid desiccant passing from said absorber vessel to said flash drum vapor desorber of instant claim 8.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 an d8 with dependent claims therefrom are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763